DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 7/8/2022 is acknowledged.  The traversal is on the ground(s) that US 2015/0078998 (the ‘998 application) did not disclose particular compounds common to claims of Groups I, II and III. Applicant contends that claim 1 has been amended to exclude the compounds disclosed in the ‘998 application.  Applicant argues that the common feature of claims 1, 5, 9, 12, 16, 21, 23, 30, 33, 36, 40, 42, 45 and 51-53 is special technical feature which represents a contribution that each of the claimed inventions makes over the ‘998 application.  This is not found persuasive.  See the following compound from Example 3 of the ‘998 Application.

    PNG
    media_image1.png
    146
    410
    media_image1.png
    Greyscale

Such a compound is encompassed by the instant claims such that Y1-3 are alkyl-COOH; Z is CH2-C(=O)NH; L is a linker and A is a targeting moiety (i.e. urea-based PSMA targeting moiety).  Accordingly, the common technical feature among the groups is not a special technical feature because the common technical feature fails to make a contribution over the prior art.  The requirement is still deemed proper and is therefore made FINAL.
The election of species, compound 5, is acknowledged.
Claims 1, 5, 9, 12, 16, 21, 23, 25, 28, 30, 33, 36, 40, 42, 45, 48 and 50-53 are pending, of which claims 9, 16, 25, 28, 48 and 50-52 are withdrawn as being directed to a non-elected invention.  Claims have been withdrawn as being directed to a non-elected species.  Claims 1, 5, 12, 21, 23, 30, 33, 36, 40, 42, 45 and 53 are readable upon the elected invention and species and are examined herein on the merits for patentability.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 12, 21, 23, 30, 33, 36, 40, 42, 45 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims recite a compound having the structure shown wherein Y1, Y2 and Y3 are each independently… etc. in line 4 of claim 1.  However, the structure in amended claim 1 does not include variable Y3.  As such, the metes and bounds of the claims are not clearly set forth and the scope of the invention cannot be distinctly ascertained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following reference directed to a non-elected species was cited in the Requirement for Restriction/Election. It should not be interpreted that a comprehensive search was performed for all non-elected species.

Claim(s) 1, 5, 21, 23, 36, 42, and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babich et al. (US 2015/0078998).
Babich discloses the following compound in Example 3.  

    PNG
    media_image1.png
    146
    410
    media_image1.png
    Greyscale

Such a compound is encompassed by the instant claims such that Y1-3 are alkyl-COOH; Z is CH2-C(=O)NH; L is a linker and A is a targeting moiety (i.e. urea-based PSMA targeting moiety).  Metal complexes are taught.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5, 12, 21, 23, 30, 33, 36, 40, 42, 45 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Babich et al. (US 2015/0078998) in view of Gateau (US 2010/0247448).
Babich teaches compounds according to Formula I and Formula II are potent inhibitors of PSMA activity.

    PNG
    media_image2.png
    256
    262
    media_image2.png
    Greyscale

The chelator D includes any linear, branched, cyclic, or alicyclic, aliphatic polyaza/polycarboxylic acid moiety that is capable of forming a metal complex with a radionuclide (paragraph 0024).  Various chelators are shown in paragraph 0033.

    PNG
    media_image3.png
    538
    241
    media_image3.png
    Greyscale

An exemplary synthetic scheme is set forth in Scheme 1 as an illustration of the general synthetic route for GUL-HEX-EDTA-DOTA and GUG-HEX-EDTA-DOTA analogs.

    PNG
    media_image4.png
    244
    465
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    577
    481
    media_image5.png
    Greyscale

	In one aspect, the synthesis and methods for using PSMA selective 
Indium, Ytterbium, Gallium, Copper and Lutetium, Gadolinium and Iron complexes 
of Formula I compounds or Formula II compounds as novel radiopharmaceuticals 
for the treatment and imaging of cancer cells is provided (paragraph 0041).
	Pharmaceutically acceptable carriers are taught (paragraph 0060).
Babich does not specifically teach wherein the chelator is a picolinate-pendant 
Gateau teaches ligand for metals, in particular lanthanides, of the general formula (I). The invention relates moreover to the ligands and the complexes grafted to a molecule of biological interest, as well the contrast agents and the pharmaceutical compositions including at least one of these molecules.

    PNG
    media_image6.png
    770
    431
    media_image6.png
    Greyscale

Exemplary compounds are shown:

    PNG
    media_image7.png
    383
    286
    media_image7.png
    Greyscale

The favourable electronic relaxation properties observed for the gadolinium complex by NMR and PER indicate that, after grafting to a macromolecule, relaxivity greater than that of the commercial contrast agents might be reached (paragraph 0086).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide bpatcn as a functionally equivalent ligand which is conjugated to a 
compounds according to Formula I and Formula II as potent inhibitors of PSMA activity taught by Babich when the teaching of Babich is taken in view of Gateau.  For example, Babich teaches the following targeting moiety-linker for conjugation to a chelator.  

    PNG
    media_image8.png
    146
    258
    media_image8.png
    Greyscale

While Babich does not specifically recite a picolinate pendant chelator, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to substitute such a lanthanide chelator as bpatcn as a functionally equivalent chelator to those set forth in Babich.  Upon conjugation of bpatcn to the targeting moiety-linker of Babich above, one would arrive at an amide bond linked conjugate of the instant claims.
The Supreme Court in KSR International Co. v. Teleflex Inc., 550  U.S. ___, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  One such rationale includes the simple substitution of one known element for another to obtain predictable results.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  See MPEP 2143.  
In the instant case, the substituted components (chelators) and their functions were known in the art at the time of the instant invention.  One of ordinary skill in the art could have substituted one known chelator for another, and the results of the substitution would have been predictable, that is conjugation of the chelator to targeting agent for use as a PSMA targeted contrast agent.  Further Gateau teaches the benefit of favorable relaxation properties with picolinate pendant chelates.  One would have had a reasonable expectation of success in doing so because Gateau teaches that the ligands or complexes can be grafted to a molecule of interest.  With regard to the length of the alkyl chain in the linker taught by Babich, see MPEP 2144.  Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In reWilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 

Conclusion
	No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618